EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 22 and 23 directed to an invention non-elected without traverse.  Accordingly, claims 22 and 23 been cancelled.

Allowable Subject Matter
Claims 1, 4-5, 8-9, 11, 14-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:Please see the May 14, 2021 Office Action for a comprehensive discussion of Viollaz (US 5,310,185) and Malfliet (US 2004/0089965), which are the most pertinent prior art references.
The amended claims are distinguishable from Malfliet because the claimed patterned release film includes a pattern transfer layer that has a patterned region that is releasably attached to an upper surface of a releasing layer. Malfliet teaches only that the patterned release film is provided with a texture that is subsequently imparted to a layer molded against the patterned release film. But Malfliet does not teach the claimed pattern transfer layer having the claimed configuration used in a process that further includes laminating to a carbon fiber composite sheet to form a golf club head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742